Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to a paper filed on 01/22/2021 in which claims 21-40 are pending and ready for examination.
Terminal Disclaimer
The terminal disclaimer filed on 01/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,490,875 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see pages 9-11, filed 01/22/2021, with respect to claims 21-40 have been fully considered and are persuasive.  The nonstatutory double patenting rejection has been withdrawn. 
Allowable Subject Matter
Claims 21-40 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        January 26, 2021